Exhibit 10.100

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

WARRANT TO PURCHASE STOCK

 

Corporation:
Number of Shares:
Class of Stock:
Initial Exercise Price:
Issue Date:
Expiration Date:   Synbiotics Corporation, a California corporation
250,000
Common
$0.17 per share
September 1, 2004
September 1, 2010 (Subject to Article 4.1)

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, the receipt of
which is hereby acknowledged REMINGTON CAPITAL, LLC or its assignee (“Holder”)
is entitled to purchase the number of fully paid and nonassessable shares of the
class of securities (the “Shares”) of the corporation (the “Company”) at the
initial exercise price per Share (the “Warrant Price”) all as set forth above
and as adjusted pursuant to Article 2 of this warrant, subject to the provisions
and upon the terms and conditions set forth in this warrant.

 

ARTICLE 1. EXERCISE.

 

1.1 Method of Exercise. Holder may exercise this warrant by delivering this
warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.

 

1.2 Conversion Right. In lieu of exercising this warrant as specified in Section
1.1, Holder may from time to time convert this warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant to Section 1.4.

 

1.3 Fair Market Value. If the Shares are traded regularly in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company’s stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company. If the Shares are not



--------------------------------------------------------------------------------

regularly traded in a public market, the Board of Directors of the Company shall
determine fair market value in its reasonable good faith judgment. The foregoing
notwithstanding, if Holder advises the Board of Directors in writing that Holder
disagrees with such determination, then the Company and Holder shall promptly
agree upon a reputable investment banking firm to undertake such valuation. If
the valuation of such investment banking firm is greater than that determined by
the Board of Directors, then all fees and expenses of such investment banking
firm shall be paid by the Company. In all other circumstances, such fees and
expenses shall be paid by Holder.

 

1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this warrant has not been fully exercised or converted
and has not expired, a new warrant representing the Shares not so acquired.

 

1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this warrant, the Company at its
expense shall execute and deliver, in lieu of this warrant, a new warrant of
like tenor.

 

1.6 Repurchase on Sale. Merger, or Consolidation of the Company.

 

1.6.1 “Acquisition.” For the purpose of this warrant, “Acquisition” means any
sale, license, or other disposition of all or substantially all of the assets
(including intellectual property) of the Company, or any reorganization,
consolidation, or merger of the Company where the holders of the Company’s
securities before the transaction beneficially own less than 50% of the
outstanding voting securities of the surviving entity after the transaction.

 

1.6.2 Assumption of Warrant. If upon the closing of any Acquisition the
successor entity assumes the obligations of this warrant, then this warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Shares issuable upon exercise of the unexercised portion of this
warrant as if such Shares were outstanding on the record date for the
Acquisition and subsequent closing. The Warrant Price shall be adjusted
accordingly. The Company shall use reasonable efforts to cause the surviving
corporation to assume the obligations of this warrant.

 

1.6.3 Nonassumption. If upon the closing of any Acquisition the successor entity
does not assume the obligations of this warrant (or if the form of the
Acquisition is a reverse triangular merger) and Holder has not otherwise
exercised this warrant in full, then this warrant shall be deemed to have been
automatically converted pursuant to Section 1.2 and thereafter Holder shall
participate in the Acquisition on the same terms as other holders of the same
class of securities of the Company.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1 Stock Dividends, Splits. Etc. If the Company declares or pays a dividend on
its common stock payable in common stock, or other securities, subdivides the
outstanding

 

-2-



--------------------------------------------------------------------------------

common stock into a greater amount of common stock, then upon exercise of this
warrant, for each Share acquired, Holder shall receive, without cost to Holder,
the total number and kind of securities to which Holder would have been entitled
had Holder owned the Shares of record as of the date the dividend or subdivision
occurred.

 

2.2 Reclassification. Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
warrant, Holder shall be entitled to receive, upon exercise or conversion of
this warrant, the number and kind of securities and property that Holder would
have received for the Shares if this warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. Such an
event shall include any automatic conversion of the outstanding or issuable
securities of the Company of the same class or series as the Shares to common
stock pursuant to the terms of the Company’s Articles of Incorporation upon the
closing of a registered public offering of the Company’s common stock. The
Company or its successor shall promptly issue to Holder a new warrant for such
new securities or other property. The new warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article 2 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, or other events.

 

2.3 Adjustments for Combinations. Etc. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased.

 

2.4 Intentionally Omitted.

 

2.5 No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. If the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder’s rights under this warrant, the Warrant Price shall be
adjusted downward and the number of Shares issuable upon exercise of this
warrant shall be adjusted upward in such a manner that the aggregate Warrant
Price of this warrant is unchanged.

 

2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Warrant
Price in effect upon the date thereof and the series of adjustments leading to
such Warrant Price.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1 Representations and Warranties. The Company hereby represents and warrants
to the Holder as follows:

 

(a) All Shares which may be issued upon the exercise of the purchase right
represented by this warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

 

3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon its common stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
offer for subscription pro rata to the holders of any class or series of its
stock any additional shares of stock of any class or series or other rights; (c)
to effect any reclassification or recapitalization of common stock; or (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder (1) at least 20 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event).

 

3.3 Information Rights. So long as the Holder holds this warrant and/or any of
the Shares, the Company shall deliver to the Holder (a) promptly after mailing,
copies of all communiqués to the shareholders of the Company, (b) within ninety
(90) days after the end of each fiscal year of the Company, the annual audited
financial statements of the Company certified by independent public accountants
of recognized standing and (c) within forty-five (45) days after the end of each
of the first three quarters of each fiscal year, the Company’s quarterly,
unaudited financial statements.

 

ARTICLE 4. MISCELLANEOUS.

 

4.1 Term: Notice of Expiration. This warrant is exercisable in whole or in part,
at any time and from time to time on or before the Expiration Date set forth
above. If this warrant has not been exercised prior to the Expiration Date, this
warrant shall be deemed to have been automatically exercised on the Expiration
Date by “cashless” conversion pursuant to Section 1.2.

 

-4-



--------------------------------------------------------------------------------

4.2 Legends. This warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

4.3 Compliance with Securities Laws on Transfer. This warrant and the Shares
issuable upon exercise of this warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company). The Company shall not require Holder to
provide an opinion of counsel if the transfer is to an affiliate of Holder or if
there is no material question as to the availability of current information as
referenced in Rule 144(c), Holder represents that it has complied with Rule
144(d) and (e) in reasonable detail, the selling broker represents that it has
complied with Rule 144(f), and the Company is provided with a copy of Holder’s
notice of proposed sale.

 

4.4 Transfer Procedure. Subject to the provisions of Section 4.3, Holder may
transfer all or part of this warrant or the Shares issuable upon exercise of
this warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company notice of the portion of
the warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this warrant to the
Company for reissuance to the transferee(s) (and Holder, if applicable);
provided, however, that Holder may transfer all or part of this warrant to its
affiliates, including, without limitation, Comerica Incorporated, at any time
without notice to the Company, and such affiliate shall then be entitled to all
the rights of Holder under this warrant and any related agreements, and the
Company shall cooperate fully in ensuring that any stock issued upon exercise of
this warrant is issued in the name of the affiliate that exercises the warrant.
The terms and conditions of this warrant shall inure to the benefit of, and be
binding upon, the Company and the holders hereof and their respective permitted
successors and assigns. Unless the Company is filing financial information with
the SEC pursuant to the Securities Exchange Act of 1934, the Company shall have
the right to refuse to transfer any portion of this warrant to any person who
directly competes with the Company.

 

4.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time. All notices to the Holder shall be addressed as follows:

 

Until changed in accordance with the foregoing, notices shall be sent to the
following addresses:

 

If to the Company:

 

Synbiotics Corporation

11011 Via Frontera

San Diego, CA 92127

Attention:    Keith Butler

        Chief Financial Officer

 

-5-



--------------------------------------------------------------------------------

with a copy to:

 

Heller Ehrman

4350 La Jolla Village Drive

7th Floor

San Diego, CA

92122-1246

Attention: Hayden J. Trubitt

 

If to the Holder:

 

Remington Capital, LLC

Attn: Christopher P. Hendy

9468 Montgomery Road

Cincinnati, Ohio 45242

 

4.6 Waiver. This warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

4.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

 

4.8 Governing Law. This warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

 

4.9 Jury Waiver. COMPANY AND HOLDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
WARRANT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

-6-



--------------------------------------------------------------------------------

4.10 Judicial Reference.

 

(a) If and only if the jury trial waiver set forth in Section 4.09 of this
Warrant is invalidated for any reason by a court of law, statute or otherwise,
the reference provisions set forth below shall be substituted in place of the
jury trial waiver. So long as the jury trial waiver remains valid, the reference
provisions set forth in this Section shall be inapplicable.

 

(b) Each controversy, dispute or claim (each, a “Claim”) between the parties
arising out of or relating to this Warrant or any other document, instrument or
agreement executed by Company in favor of Holder (collectively in this Section,
the “Documents”), other than (i) all matters in connection with nonjudicial
foreclosure of security interests in real or personal property; or (ii) the
appointment of a receiver or the exercise of other provisional remedies (any of
which may be initiated pursuant to applicable law) that are not settled in
writing within fifteen (15) days after the date on which a party subject to the
Documents gives written notice to all other parties that a Claim exists (the
“Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Documents,
including whether such Claim is subject to the reference proceeding. Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim. Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”). By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (15) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee. A request for
appointment of a referee may be heard on an ex parte or expedited basis. The
referee shall be appointed to sit as a temporary judge, with all the powers for
a temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule). Each party shall have one
peremptory challenge pursuant to CCP §170.6. Upon being selected, the referee
shall a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection. The referee
will have power to expand or limit the amount of discovery a party may employ.
Any decision rendered by the referee will be final, binding and conclusive, and
judgment shall be entered pursuant to CCP §644 in any court in the State of
California having jurisdiction. The parties shall complete all discovery no
later than fifteen (15) days before the first trial date established by the
referee. The referee may extend such period in the event of a party’s refusal to
provide requested discovery for any reason whatsoever, including, without
limitation, legal objections raised to such discovery or unavailability of a
witness due to absence or illness. No party shall be entitled to “priority” in
conducting discovery. Either party may take depositions upon seven (7) days
written notice, and shall respond to requests for production or inspection of
documents within ten (10) days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding upon the parties. Pending appointment of the
referee as provided herein, the Superior Court is empowered to issue temporary
and/or provisional remedies, as appropriate.

 

(c) Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
all

 

-7-



--------------------------------------------------------------------------------

hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. Except for trial,
all proceedings and hearings conducted before the referee shall be conducted
without a court reporter unless a party requests a court reporter. The party
making such a request shall have the obligation to arrange for and pay for the
court reporter. Subject to the referee’s power to award costs to the prevailing
party, the parties shall equally bear the costs of the court reporter at the
trial and the referee’s expenses.

 

(d) The referee shall determine all issues in accordance with existing
California case and statutory law. California rules of evidence applicable to
proceedings at law will apply to the reference proceeding. The referee shall be
empowered to enter equitable as well as legal relief, to provide all temporary
and/or provisional remedies and to enter equitable orders that shall be binding
upon the parties. At the close of the reference proceeding, the referee shall
issue a single judgment at disposing of all the claims of the parties that are
the subject of the reference. The parties reserve the right (i) to contest or
appeal from the final judgment or any appealable order or appealable judgment
entered by the referee and (ii) to obtain findings of fact, conclusions of laws,
a written statement of decision, and (iii) to move for a new trial or a
different judgment, which new trial, if granted, shall be a reference proceeding
under this provision.

 

(e) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by the reference procedure herein described
will be resolved and determined by arbitration conducted by a retired judge of
the Court, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery as set forth in this Section shall apply to any such arbitration
proceeding.

 

SYNBIOTICS CORPORATION By:  

/s/ Paul R. Hays

--------------------------------------------------------------------------------

Name:   Paul R. Hays Title:   President & COO

 

Authorized signatories under Corporate Resolutions to Borrow or an authorized
signer(s) under a resolution covering warrants must sign the warrant.

 

-8-



--------------------------------------------------------------------------------

APPENDIX 1

 

NOTICE OF EXERCISE

 

1. The undersigned hereby elects to purchase                      shares of the
common stock of Synbiotics Corporation pursuant to the terms of the attached
warrant, and tenders herewith payment of the purchase price of such shares in
full.

 

1. The undersigned hereby elects to convert the attached warrant into shares in
the manner specified in the warrant. This conversion is exercised with respect
to                      of the shares covered by the warrant.

 

[Strike paragraph that does not apply.]

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

Remington Capital, LLC

Attn: Christopher P. Hendy

9468 Montgomery Road

Cincinnati, Ohio 45242

 

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

REMINGTON CAPITAL, LLC or Registered Assignee

 

 

--------------------------------------------------------------------------------

(Signature)

 

--------------------------------------------------------------------------------

(Date)

 

-9-